Exhibit Precision Drilling Trust and Grey Wolf, Inc. Announce Merger Consideration Election Deadline of December 19, 2008 in Connection with Proposed Merger Calgary, Alberta and Houston, Texas – December 15, 2008 – Precision Drilling Trust (“Precision”, TSX: PD.UN, NYSE: PDS) and Grey Wolf, Inc. (“Grey Wolf”, AMEX: GW) today announced the deadline for merger consideration elections in connection with Precision’s proposed acquisition of Grey Wolf.Grey Wolf shareholders wishing to make an election or amend their election regarding the consideration they would like to receive for their shares of Grey Wolf common stock must deliver to Computershare Trust Company, N.A, the exchange agent, a properly completed letter of transmittal and form of election by 5:00 p.m. CST on Friday, December 19, 2008, the election deadline. Each share of Grey Wolf common stock will be converted, at the holder’s option, into $9.02 in cash or 0.4225 of a Precision trust unit, subject to proration, as described in the proxy materials previously sent to Grey Wolf shareholders. Grey Wolf shareholders who do not properly deliver the letter of transmittal and election form to Computershare Trust Company, N.A at the address specified in those documents prior to the election deadline will forfeit the right to select the form of consideration they would like to receive. If the merger is completed, such non-electing shareholders will be allocated Precision trust units and/or cash in accordance with the formulae of the merger agreement which are dependent upon all elections of other holders of Grey Wolf common stock. Completion of the merger is subject to customary closing conditions, as well as the approval of Grey Wolf shareholders at the special meeting. Closing of the merger is expected to occur promptly after the special meeting of Grey Wolf shareholders on December 23, 2008. Grey Wolf shareholders may obtain additional copies of the letter of transmittal and election form by contacting Georgeson Inc., the information agent, at 1-800-561-3540. Cautionary Statements Regarding Forward-Looking Information and Statements Statements about Grey Wolf's and Precision's expectations and all other statements in this news release other than historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and factors, many of which are outside Grey Wolf’s and Precision’s control, which could cause actual results to differ materially from such statements. Forward-looking information includes, but is not limited to, statements regarding the proposed merger, including whether and when the transactions contemplated by the Merger Agreement will be consummated. Among the factors that could cause results to differ materially from those indicated by such forward-looking statements are failure to receive approval of the Merger Agreement by the shareholders of Grey Wolf and satisfaction of various other conditions to the closing of the merger contemplated by the Merger Agreement. This press release contains statements that may constitute "forward-looking information" or "forward-looking statements" (collectively, "forward-looking information") within the meaning of applicable Canadian securities legislation.
